Citation Nr: 1743865	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral osteoarthritis of the knees.

4. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1985 to March 1988.

These matters come to the Board of Veteran's Appeals (Board) on appeal from November 2009 and February 2016 rating decisions issued by Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. This matter was previously before the board in March 2016, when the Board remanded the claims for further development.

In September 2015, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of the hearing is associated with the record.  The Veterans Law Judge (VLJ) who conducted that hearing has long since retired from the Board, and in December 2015, the Board sent the Veteran a letter informing him of this and asking him if he wished to attend another hearing before a VLJ who would render a determination in his case. The Veteran did not respond to that letter and the Board will proceed with consideration of this appeal.

The appeal for the Veteran's back disability is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of hearing loss for VA purposes.

2. The Veteran has a current diagnosis of posttraumatic stress disorder (PTSD) related to a verified in-service stressor. 

3. The Veteran has a current bilateral osteoarthritis of the knees disability that is not etiologically attributable to his active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for posttraumatic stress disorder (PTSD) have been met. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3. The criteria for service connection for bilateral osteoarthritis of the knees have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.308, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159 (b) (2016).  

VA's duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  Moreover, the record reflects substantial compliance with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Furthermore, the Veteran was afforded VA examinations in May 2017, April 2017, March 2017, and January 2016, which are fully adequate as discussed hereafter.  Hence, the duties to notify and to assist have been satisfied.

II. Governing law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relation i.e. a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of a chronic disease in service, there is required to be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 
As degenerative disc disease (arthritis) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year from the day of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

A. Service connection - bilateral hearing loss 

The Veteran contends that he is entitled to service connection for his bilateral hearing loss as due to noise exposure during his active service.  However, the Board finds that service connection for bilateral hearing loss is not warranted. 
The threshold for normal hearing is from 0 to 20 decibels; higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing is considered a disability then the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1131; Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).

At a July 2007 VA examination, the Veteran's audiological examination results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
20
25

Further, the Veteran's Maryland CNC speech discrimination scores were 96 percent for the right ear and 94 percent for the left ear. Both ears did not fall within the statutory requirement for hearing loss for VA purposes. Thus, the examiner opined that the Veteran did not currently have hearing loss that was considered a disability for VA purposes. At this examination the Veteran was diagnosed to have normal hearing bilaterally.  

At a May 2017 VA examination, the Veteran's audiological examination results were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20
LEFT
20
20
20
10
15

Further, the Veteran's Maryland CNC speech discrimination scores were 96 percent for the right ear and 100 percent for the left ear. Both ears scored excellent for word recognition during this examination and did not fall within the statutory requirement for hearing loss for VA purposes. The examiner stated that use of the Maryland CNC word recognition score was appropriate for both ears. Thus, the examiner opined that the Veteran did not currently have hearing loss that was considered a disability for VA purposes. The Veteran may have impaired hearing, but it did not meet the criteria for a disability in this instant matter. 

Because the Board finds that the Veteran does not currently have a diagnosis of hearing loss for VA purposes, the remaining two elements of service connection for the Veteran's claim for entitlement for bilateral hearing loss need not be addressed. Accordingly, the claim for service connection for hearing loss must be denied.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, on these facts, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  

B. Service connection - posttraumatic stress disorder (PTSD)

The Veteran contends that he is entitled to service connection for PTSD as due to in-service stressors related to his service in Berlin, Germany.  The Board agrees with the Veteran.   

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the DSM]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2016).

The Veteran credibly asserts that while serving in Berlin, he was in close proximity to and witnessed a bombing of a disco. While at the scene of the bombing, the Veteran was scared for his life and safety, and also witnessed the deaths and severe bodily injury of nearby victims. This in-service stressor is supported by buddy statements that the Veteran has submitted as a part of this record. Further, the Veteran asserts as a part of his regular duties during his active service, he routinely patrolled the Berlin Wall and was subject to potential gunfire by Russians from 1985 to 1988. The Board accords the Veteran the benefit of the doubt and concedes the occurrence of his in-service stressors. At a March 2017 VA examination, the Veteran was noted to have a diagnosis of PTSD, and that the examiner opined it is at least as likely as not that his PTSD is related to his in-service stressor while serving in Berlin, Germany. 

Based on the evidence of record, the Board finds that entitlement to service connection for PTSD is warranted. See Gilbert, 1 Vet. App. at 53.  

C. Service connection - bilateral osteoarthritis of the knees

In this case, the Veteran contends that he suffers from bilateral osteoarthritis of the knees related to his military service.  Specifically, he contends that lifting weights as part of the Army weightlifting team, and throughout the course of his work, including but not limited to ruck marches, contributed to his current bilateral knee disability. The Board, however, finds that service connection for bilateral osteoarthritis of the knees is not warranted.  

Here, the Veteran has satisfied the first two elements required for service connection.  A January 2016 VA examination establishes that the Veteran has a current diagnosis of bilateral osteoarthritis of the knees, and the record establishes that the Veteran had in-service knee symptomatology as early as October 1987, when he sought treatment for a possible injury to the knees while squatting.  Also, later in October 1987, the Veteran had possible knee strain and again suffered from knee pain in December 1987.  Therefore, the dispositive inquiry is whether there is a nexus between his current knee disabilities and an in-service injury, disease, or event.

The Veteran's March 1988 separation examination shows that on clinical evaluation, the Veteran's lower extremities were normal and on the associated report of medical history the Veteran denied any history of knee or joint pain. 

At a January 2016 VA examination, the examiner found that the Veteran suffers from bilateral osteoarthritis of the knees but it was less likely as not that the Veteran's condition incurred during service. The examiner took into consideration the service treatment records, as well as post-service treatment records since 1987, which lack any complaint of a bilateral knee condition until 2008, and conducted a physical exam of the Veteran. 

Furthermore, the VA examiner took into consideration medical literature that supported the rationale that the Veteran's bilateral osteoarthritis of the knees is most likely caused by the Veteran's age and aggravated by his weight. The Board finds that the January 2016 VA medical opinion of record is adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided thorough supporting rationales for the conclusions reached. Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that the VA examiner's opinion is competent, credible, and assigns it significant probative weight.

In regards to direct service connection, the Board finds the Veteran's bilateral osteoarthritis of the knees does not meet the standards for direct service connection as the preponderance is against a finding of no medical nexus between active service and the current disability. Accordingly, service connection based on in-service occurrence is not warranted. 

As for presumptive service connection, the Board finds the preponderance of the evidence is against a finding that the Veteran's bilateral osteoarthritis manifested to a compensable level in the first post-service year.  Rather, the first documented evidence of these disabilities is in 2009, over twenty years since his separation from active service. The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, the Board finds that service connection for bilateral osteoarthritis based on the presumption in favor of chronic disease is not warranted in this case. 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2016). 

In regards to presumptive service connection based on continuity-of-symptomatology, the Board finds the preponderance is against a finding that the Veteran experienced signs and symptoms of bilateral osteoarthritis on a continuous basis since separation. Although the Veteran had in-service injury and treatment for his knees, his treatment records are silent of any knee complaint until 2009, 21 years after his separation from active service.  As the records do not show continuity-of-symptomatology, service connection is not warranted on this basis.  

The Board has considered the Veteran's lay assertions that he suffers from bilateral osteoarthritis of the knees related to his military service. In this case, however, the Board does not find that a lay person is competent to provide an opinion as to diagnosis and etiology. The diagnosis and etiology of arthritis involves complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The question of etiology for this issue goes beyond a simple and immediately observable cause-and-effect relationship.  

Given the record before it, the Board finds that evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the claim for service connection for a bilateral osteoarthritis of the knees must be denied. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for posttraumatic stress disorder is granted.

Entitlement for service connection for bilateral osteoarthritis of the knees is denied.


REMAND

The Board finds that additional development is needed before the Veteran's back disability claim on appeal can be decided. 

The Veteran underwent a VA examination in April 2017. However, the examiner's rationale states that the Veteran is currently diagnosed with a chronic lumbar strain and arthritis, but that "there is no evidence that his deg arthritis manifested within one year of his discharge from service... and [back strain] is not likely to lead to a future degenerative disease of the spine. The opinion is silent on the etiology of the Veteran's chronic lumbar strain. Accordingly, the Board finds that the April 2017 opinion is inadequate for decision-making purposes and that an addendum opinion must be obtained. 38 U.S.C.A. § 5103A (d) (West 2014). When VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016). 

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, with a copy of this remand to the April 2017 VA examiner, or  another qualified examiner if necessary.  

After review of the claims file, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current diagnosis of lumbar strain is related to his active service, to include the documented in-service injuries.  If the examiner concludes that an additional examination of the Veteran is needed in connection with the requested opinion, such an examination should be provided.   

The examiner should provide a thorough explanation for all opinions rendered. If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons. 

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive and in compliance with the directives of this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


